Citation Nr: 1529494	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent disabling for bilateral pes planus with status post healed fracture of the left second toe and osteopenia of the right foot (a bilateral foot disability).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for a bilateral foot disability, and assigned an initial noncompensable disability rating effective April 18, 2011.  The Veteran has expressed disagreement with the initial disability rating assigned.  In a May 2014 decision, the RO increased the Veteran's disability rating to 30 percent, effective April 30, 2014.  In June 2014, the Veteran expressed disagreement with the effective date assigned for the increased rating, contending the effective date should be April 18, 2011, the date of his initial claim.  In a February 2015 decision, the RO granted an earlier effective date, assigning the 30 percent disability rating, effective April 18, 2011.  

In August 2014, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's bilateral foot disability has been manifested by severe symptoms, such as objective evidence of marked deformity, accentuated pain on manipulation and use, and characteristic callosities.  

2.  For the entire initial rating period on appeal, the Veteran's bilateral foot disability has not been manifested by pronounced symptoms, such as extreme tenderness of the plantar surfaces, marked inward displacement of the Achilles tendon, or severe spasm of the Achilles tendon on manipulation.  


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a rating in excess of 30 percent disabling for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5003, 5276-5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a bilateral foot disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from August 2011 and April 2014, an October 2014 VA addendum medical opinion, and the Veteran's statements.  

As mentioned above, the Veteran was afforded VA examinations in August 2011 and April 2014.  Additionally, an addendum medical opinion was obtained in November 2014.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2011 and April 2014 VA examinations are found to be adequate for ratings purposes of the issue on appeal.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding the severity of the Veteran's bilateral foot disability.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  Furthermore, the April 2014 VA examiner considered all the evidence of record, including the Veteran's lay statements, in formulating the October 2014 addendum medical opinion.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Disability Rating - Analysis

The Veteran contends that his service-connected bilateral foot disability is worse than that contemplated by the disability rating currently assigned, and asserts that an increased rating is warranted.  The Veteran contends that he has increased foot pain that is localized along the arch and is aggravated by prolonged ambulation.  See April 2014 VA Examination Report.  The Veteran has specifically contended that his symptoms warrant a 50 percent disability rating.  See June 2012 Substantive Appeal.  

The Veteran's bilateral foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides disability ratings for acquired flatfeet conditions.  Under Diagnostic Code 5276, mild symptoms that are relieved by a built-up shoe or arch support are assigned a noncompensable disability rating.  Moderate symptoms manifested by a weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet are assigned a 10 percent disability rating whether they occur unilaterally or bilaterally.  Severe symptoms manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, are assigned a 20 percent disability rating if they occur unilaterally, and a 30 percent disability rating if they occur bilaterally.  Pronounced symptoms manifested by marked pronation, extreme tenderness of the plantar surface, marked inward displacement and severe spasm of the Achilles tendon, that are not improved by orthopedic shoes or appliances are assigned a 30 percent disability rating if the occur unilaterally, and a 50 percent disability rating if they occur bilaterally.  

The words "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is against the Veteran's claim for an increased disability rating at any time during the initial appeal period.  In this regard, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral foot disability is manifested by severe symptoms, such as objective evidence of marked deformity, characteristic callosities, and accentuated pain on manipulation and use.  The Board further finds that the weight of the evidence is against a finding of pronounced symptoms, such as extreme tenderness of the plantar surface or marked inward displacement, and severe spasm of the Achilles tendon.  

VA treatment records between 2005 and 2010 reflect that the Veteran frequently sought treatment for bilateral foot pain, primarily for calluses and hyperkeratosis.  A December 2007 VA podiatry treatment record reflects the Veteran complained of severe pain and an inability to bear weight through his left foot.  The VA podiatrist noted slight edema, calluses, hyperkeratosis, and tenderness to palpation.  The VA podiatrist provided a possible diagnosis of overuse tendinitis.  A November 2010 VA radiographic imaging study report of the left foot documents mild degenerative joint disease involving the talonavicular, first tarsometatarsal, and first metatarsophalangeal joints.  

A January 2011 VA treatment record indicates the Veteran presented with a tender growth on the plantar surface of his right foot, which the Veteran reported had been present since the 1970s and which he had repetitively shaven down since then.  The VA physician indicated the Veteran had a hyperkeratotic plaque, which he shaved down, and referred the Veteran to the podiatry service for additional follow-up and treatment.  

A March 2011 VA weight-bearing radiographic imaging study report documents bilateral flattened plantar arches.  The report also documents moderate degenerative joint disease of the talonavicular joint in the left foot and degenerative joint disease of the first metatarsophalangeal and interphalangeal joints of the right foot.  

A March 2011 VA podiatry treatment record indicates the Veteran presented with complaints of bilateral foot pain that began in the 1970s when he noticed a callus on his right foot.  The Veteran reported that his pain complaints worsened with walking without supportive shoes.  Upon physical examination, the VA podiatrist noted discrete hyperkeratosis on both feet, standing pronation, decreased medial arch bilaterally, and pain on palpation of the hyperkeratotic lesions; the VA podiatrist noted no edema.  The VA podiatrist indicated the Veteran presented with bilateral pes planus, keratosis, hammer toes, and onychomycosis.  The VA podiatrist debrided the Veteran's calluses and casted the Veteran for functional custom orthotics.  

An April 2011 VA nursing note indicates that the Veteran received his custom orthotics, but, upon use, began to experience discomfort and intermittent pain in both buttocks.  The VA clinician instructed the Veteran to stop using the orthotics temporarily to see if the pain improved, but the Veteran reported that he was instructed to wear the orthotics continuously.  A follow-up appointment with the podiatry service was scheduled for later in April 2011, but there is no record that the Veteran kept this appointment.  

Upon VA examination in August 2011, the Veteran reported "crushing and burning" pain in both feet, occurring five times a day and lasting approximately one hour each.  The Veteran reported increased pain with weight bearing, and decreased tolerance to walking; however, the Veteran denied weakness, stiffness, and fatigue.  Upon physical examination, the VA examiner noted callosities on the right foot with tenderness; however, the VA examiner no additional tenderness to palpation bilaterally.  The VA examiner also noted a normal alignment of the Achilles tendon bilaterally, and no indication of marked deformity.  The VA examiner indicated that the Veteran required arch supports, but that the Veteran's symptoms were not relieved by the arch supports.  The VA examiner provided diagnoses of osteopenia and pes planus of the right foot, and an old healed fracture of the second toe and pes planus of the left foot.  

In the June 2012 Substantive Appeal (VA Form 9), the Veteran indicated that "there is a diagnosis of flatfeet, bilateral and the weight-bearing line is over the great toe.  There is pain on manipulation and use of the feet . . . I should have a rating of 50 percent."  

Upon VA examination in April 2014, the Veteran reported increased foot pain, localized along the arch, that is aggravated by prolonged walking.  The Veteran reported that he uses orthotics, but he continues to experience pain in both feet.  Upon physical examination, the VA examiner noted the following bilateral symptoms: pain on use, characteristic callosities, decreased longitudinal arch heights, objective evidence of marked deformity, marked pronation, and weight bearing over or medial to the great toe.  The VA examiner specifically indicated the lack of the following symptoms: accentuated pain on manipulation and use, swelling on use, extreme tenderness of the plantar surfaces, inward bowing of the Achilles tendon, and marked inward displacement and severe spasm of the Achilles tendon.  The VA examiner provided a diagnosis of bilateral pes planus with an old healed fracture of the left second toe.  Regarding both feet, the VA examiner indicated that the Veteran experienced pain with prolonged use, and pain in the arch of the foot during flare-ups as contributing factors associated with limitation of motion.  Finally, the VA examiner indicated that the Veteran's diagnosis did not affect his ability to perform any type of occupational activity.  

Pursuant to the August 2014 Board Remand, an addendum medical opinion was obtained from the April 2014 VA examiner, which was obtained in October 2014.  The VA examiner opined that the overpronation of the medial midfoot and forefoot pronation were demonstrated by X-ray in November 2010 and would result in weight bearing over the great toe; as a result, the VA examiner opined that weight bearing over the great toe was more likely than not present during the August 2011 VA examination.  Regarding pain on manipulation, which was not documented in the August 2011 VA examination report but was documented in the April 2014 VA examination report, the VA examiner indicated that it may have developed over the interceding three-year period, and that it was at least as likely as not that the presence of osteoarthritis aggravated the Veteran's bilateral foot disability.  

Based on the above, the weight of the evidence of record does not establish that the Veteran's bilateral foot disability warrants a rating in excess of 30 percent disability for any period on appeal.  In this regard, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral foot disability is manifested by severe symptoms as demonstrated by objective evidence of marked deformity, accentuated pain on manipulation and use, and characteristic callosities.  Therefore, the Board finds that the 30 percent disability rating currently assigned is appropriate, and a higher disability rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Board also finds that the criteria for the 50 percent disability rating under Diagnostic Code 5276 are not met for any rating period on appeal.  Despite the Veteran's contentions that a 50 percent disability rating is warranted, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim.  See 38 C.F.R. §§ 4.2, 4.6.  While the Veteran has demonstrated marked pronation bilaterally, the Veteran's bilateral foot disability has not been manifested by other pronounced symptoms.  Following an interview with the Veteran and physical examination, neither the August 2011 nor April 2014 VA examiner indicated the presence of extreme tenderness of the plantar surfaces, marked inward displacement of the Achilles tendon, or severe spasm of the Achilles tendon on manipulation.  As such, the Board finds that the symptomatology associated with the Veteran's bilateral foot disability does not more nearly approximate the criteria for a 50 percent disability.  Therefore, the Board finds that a 50 percent disability rating under Diagnostic Code 5276 is not warranted.  38 C.F.R. § 4.71a.  

The Board notes specifically that the Veteran's reports of pain upon manipulation and use have been considered in evaluating the severity of the Veteran's foot disability.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of his bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  Specifically, the Board has considered the additional diagnostic codes that relate to the feet (Diagnostic Codes 5277-5284) and Diagnostic Code 5003, which provides disability ratings relevant to degenerative arthritis.  

In consideration of the additional diagnostic codes relating to the feet, the Board finds that disability ratings under Diagnostic Codes 5277-5283 are not warranted in this case.  The evidence of record provides no consistent documentation of diagnoses of a bilateral weak foot (Diagnostic Code 5277), acquired claw foot or pes cavus (Diagnostic Code 5278), anterior metatarsalgia or Morton's disease (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toes (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  Therefore, the Board finds disability ratings under Diagnostic Codes 5277-5283 are inapplicable in this case.  

In consideration of Diagnostic Code 5284, which provides disability ratings for "foot injuries, other," the Board also finds a disability rating under Diagnostic Code 5284 is not warranted in this case.  Specifically, the Veteran's bilateral foot condition has been diagnosed as bilateral pes planus with status post healed fracture of the left second toe and osteopenia of the right foot.  Pes planus (flatfoot) is specifically listed in the Rating Schedule under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's bilateral foot disability may not be rated by analogy under Diagnostic Code 5284.  See Copeland v. McDonald, ___ Vet. App. ___, 2015 WL 3903356 (June 25, 2015).  The Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"  Id. citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis in original, internal quotation marks omitted).  Therefore, the Board finds that a disability rating under Diagnostic Code 5284 is inapplicable in this case.  

The Board has also considered application of Diagnostic Code 5003 referring to degenerative arthritis as November 2010, March 2011, and August 2011 VA radiographic imaging study reports document degenerative arthritis bilaterally.  In addition, in the October 2014 addendum medical opinion, the VA examiner noted that the presence of arthritis likely aggravated the Veteran's bilateral foot disability.  However, the maximum disability rating under Diagnostic Code 5003 is 20 percent, which is less than the 30 percent disability rating current assigned.  Therefore, consideration of a disability rating under Diagnostic Code 5003 would be unfavorable to the Veteran, and is unwarranted in the case.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for a disability rating in excess of 30 percent disabling for a bilateral foot disability at any time during the initial appeal period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral foot disability are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.71a, Diagnostic Code 5276), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on pain with manipulation and use of the feet, callosities, and objective evidence of deformity.  In consideration of the competent evidence of record, the Veteran's bilateral foot disability has been manifested by marked pronation, pain on manipulation and use, characteristic callosities, and weight-bearing over the great toe; these findings and symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20.    

In this case, the problems reported by the Veteran attributed to the service-connected bilateral foot disability are specifically contemplated by the criteria discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current bilateral foot disability and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates the Veteran's bilateral foot disability negatively affects his ability to tolerate prolonged periods of weight bearing.  However, the April 2014 VA examiner specifically indicated that the Veteran's bilateral foot disability did not impact his ability to perform any type of occupational task.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial rating in excess of 30 percent disabling for a bilateral foot disability is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


